Citation Nr: 1537409	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-46 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 1, 2002 for the grant of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1991 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted a TDIU rating, effective October 17, 2006.  

This matter was previously before the Board in January 2015 when it was remanded for additional development.  A June 2015 rating decision granted an effective date of March 1, 2002, for the grant of a TDIU rating.  The issue has been characterized accordingly.  


FINDING OF FACT

The Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than one year before filing for TDIU.  


CONCLUSION OF LAW

An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims folder.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran contends that the effective date of her TDIU rating should be September 1994 when she was diagnosed with fibromyalgia and chronic fatigue syndrome, and the effective date of disability benefits by the Social Security Administration (SSA).  See December 2014 veteran statement; see also June 1996 SSA Decision.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, where, as here, TDIU entitlement arose more than one year prior to the Veteran's TDIU claim, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston, 605 F.3d at 984.  

There is no competent and credible evidence showing that the service-connected disabilities worsened to the extent that they gave rise to her unemployability within one year of his January 2007 claim, or within one year of March 1, 2002, the date the Veteran became entitled to service connection for chronic fatigue syndrome and fibromyalgia.  Rather, the evidence shows that she became unemployable as of 1994, and that the disabilities that caused her unemployability were not service-connected and disabling at their current levels more than one year prior to his January 2007 and March 1, 2002.  Where, as here, the increase occurred more than one year prior to the date the increased rating claim was received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  

The Board has also considered whether to infer an earlier TDIU claim during the period in which the Veteran was pursuing higher individual disability ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, by granting less than total schedular ratings during this period, VA has implicitly denied TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).  The Veteran has not alleged clear and unmistakable error in any such VA decision and thus, none may service as a basis for assigning an earlier effective date of TDIU.  


ORDER

An effective date prior to March 1, 2002, for the award of TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


